Order entered January 30, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00314-CR

                             TRACY DEMOND SIMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1576138-Y

                                            ORDER
       The State’s second motion for extension of time to file a brief is GRANTED and the

clerk is directed to file the brief accompanying the motion.


                                                       /s/     BILL WHITEHILL
                                                               JUSTICE